Citation Nr: 1018724	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  09-23 936	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for vasospasms.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military 
and Veterans' Services


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to 
January 1990 and from February 1991 to January 1994.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 decision by the RO in Philadelphia, 
Pennsylvania that in pertinent part, denied service 
connection for multiple sclerosis and vasospasms. 

In a February 2009 rating decision, the RO granted a total 
disability compensation rating based on individual 
unemployability (TDIU rating), effective August 21, 2007.

In a September 2009 rating decision, the RO granted a 100 
percent schedular disability rating, effective April 23, 
2009, and determined that such rating is permanent.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from May 
1991 to January 1994.

2.  On April 26, 2010, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or 
his or her authorized representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn this appeal 
and, hence, there remain no allegations  of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.




		
M. E. LARKIN 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


